Exhibit 13.2 Consolidated Income (unaudited) Three months ended March 31 (millions of dollars except per share amounts) 2008 2007 Revenues 2,133 2,244 Operating Expenses Plant operating costs and other 698 732 Commodity purchases resold 410 571 Depreciation 296 290 1,404 1,593 729 651 Other Expenses/(Income) Financial charges 218 237 Financial charges of joint ventures 16 21 Interest income and other (39 ) (31 ) Calpine bankruptcy settlements (279 ) - Writedown of Broadwater LNG project costs 41 - (43 ) 227 Income before IncomeTaxes and Non-Controlling Interests 772 424 Income Taxes Current 247 168 Future 5 (37 ) 252 131 Non-Controlling Interests Preferred share dividends of subsidiary 6 6 Non-controlling interest in PipeLines LP 21 17 Other 44 5 71 28 Net Income 449 265 Net Income Per Share Basic $ 0.83 $ 0.52 Diluted $ 0.83 $ 0.52 Average Shares Outstanding - Basic (millions) 541 508 Average Shares Outstanding - Diluted (millions) 543 511 See accompanying notes to the consolidated financial statements. TRANSCANADA [23 FIRST QUARTER REPORT 2008 Consolidated Cash Flows (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Cash Generated From Operations Net income 449 265 Depreciation 296 290 Future income taxes 5 (37 ) Non-controlling interests 71 28 Employee future benefits funding lower than expense 20 12 Writedown of Broadwater LNG project costs 41 - Other 40 24 922 582 Decrease in operating working capital 6 36 Net cash provided by operations 928 618 Investing Activities Capital expenditures (460 ) (306 ) Acquisitions, net of cash acquired (2 ) (4,265 ) Deferred amounts and other 112 (61 ) Net cash used in investing activities (350 ) (4,632 ) Financing Activities Dividends on common shares (130 ) (156 ) Distributions paid to non-controlling interests (21 ) (16 ) Notes payable (repaid)/issued, net (30 ) 1,065 Long-term debt issued 112 1,362 Reduction of long-term debt (394 ) (325 ) Long-term debt of joint ventures issued 17 12 Reduction of long-term debt of joint ventures (29 ) (12 ) Common shares issued, net of issue costs 9 1,690 Partnership units of subsidiary issued - 348 Net cash (used in)/ provided by financing activities (466 ) 3,968 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 23 (3 ) Increase /(Decrease) in Cash and Cash Equivalents 135 (49 ) Cash and Cash Equivalents Beginning of period 504 399 Cash and Cash Equivalents End of period 639 350 Supplementary Cash Flow Information Income taxes paid 167 87 Interest paid 204 273 See accompanying notes to the consolidated financial statements. TRANSCANADA [24 FIRST QUARTER REPORT 2008 Consolidated Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2008 2007 ASSETS Current Assets Cash and cash equivalents 639 504 Accounts receivable 964 1,116 Inventories 503 497 Other 268 188 2,374 2,305 Plant, Property and Equipment 23,877 23,452 Goodwill 2,839 2,633 Other Assets 1,782 1,940 30,872 30,330 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Notes payable 373 421 Accounts payable and accrued liabilities 1,702 1,767 Accrued interest 303 261 Current portion of long-term debt 895 556 Current portion of long-term debt of joint ventures 28 30 3,301 3,035 Deferred Amounts 1,221 1,107 Future Income Taxes 1,171 1,179 Long-Term Debt 12,037 12,377 Long-Term Debt of Joint Ventures 900 873 Junior Subordinated Notes 1,015 975 19,645 19,546 Non-Controlling Interests Non-controlling interest in PipeLines LP 619 539 Preferred shares of subsidiary 389 389 Other 119 71 1,127 999 Shareholders' Equity 10,100 9,785 30,872 30,330 See accompanying notes to the consolidated financial statements. TRANSCANADA [25 FIRST QUARTER REPORT 2008 Consolidated Comprehensive Income (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Net Income 449 265 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreignoperations (1) 53 (37 ) Change in gains and losses on hedges of investments in foreign operations (2) (41 ) 9 Change in gains and losses on derivative instruments designated as cash flow hedges (3) 4 (1 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) (19 ) (3 ) Other Comprehensive Income/(Loss) (3 ) (32 ) Comprehensive Income 446 233 (1) Net of income tax recovery of $25 million for the three months ended March 31, 2008 (2007 - $5 million expense). (2) Net of income tax recovery of $22 million for the three months ended March 31, 2008 (2007 - $5 million expense). (3) Net of income tax expense of $12 million for the three months ended March 31, 2008 (2007 - $5 million recovery). (4) Net of income tax recovery of $9 million for the three months ended March 31, 2008 (2007 - $2 million recovery). See accompanying notes to the consolidated financial statements. TRANSCANADA [26 FIRST QUARTER REPORT 2008 Consolidated Accumulated Other Comprehensive Income (unaudited) (millions of dollars) Currency Translation Adjustment Cash Flow Hedges Total Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) 53 - 53 Change in gains and losses on hedge of investments in foreign operations (2) (41 ) - (41 ) Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 4 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4)(5) - (19 ) (19 ) Balance at March 31, 2008 (349 ) (27 ) (376 ) Balance at December 31, 2006 (90 ) - (90 ) Transition adjustment resulting from adopting new financial instruments standards (6) - (96 ) (96 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) (37 ) - (37 ) Change in gains and losses on hedge of investments in foreign operations (2) 9 - 9 Change in gains and losses on derivative instruments designated as cash flow hedges (3) - (1 ) (1 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) - (3 ) (3 ) Balance at March 31, 2007 (118 ) (100 ) (218 ) (1) Net of income tax recovery of $25 million for the three months ended March 31, 2008 (2007 - $5 million expense). (2) Net of income tax recovery of $22 million for the three months ended March 31, 2008 (2007 - $5 million expense). (3) Net of income tax expense of $12 million for the three months ended March 31, 2008 (2007 - $5 million recovery). (4) Net of income tax recovery of $9 million for the three months ended March 31, 2008 (2007 - $2 million recovery). (5) The amount of gains and losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is expected to be $12 million ($15 million net of tax) of net losses. (6) Net of income tax expense of $44 million. See accompanying notes to the consolidated financial statements. TRANSCANADA [27 FIRST QUARTER REPORT 2008 Consolidated Shareholders’ Equity (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Common Shares Balance at beginning of period 6,662 4,794 Shares issued under dividend reinvestment plan 54 - Proceeds from shares issued on exercise of stock options 9 8 Proceeds from shares issued under public offering (1) - 1,682 Balance at end of period 6,725 6,484 Contributed Surplus Balance at beginning of period 276 273 Issuance of stock options 1 1 Balance at end of period 277 274 Retained Earnings Balance at beginning of period 3,220 2,724 Transition adjustment resulting from adopting new financial instruments accounting standards - 4 Net income 449 265 Common share dividends (195 ) (182 ) Balance at end of period 3,474 2,811 Accumulated Other Comprehensive Income Balance at beginning of period (373 ) (90 ) Transition adjustment resulting from adopting new financial instruments accounting standards - (96 ) Other comprehensive income (3 ) (32 ) Balance at end of period (376 ) (218 ) Total Shareholders' Equity 10,100 9,351 (1) Net of underwriting commissions and future income taxes. See accompanying notes to the consolidated financial statements. TRANSCANADA [28 FIRST QUARTER REPORT 2008 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada Corporation (TransCanada or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TransCanada's annual audited Consolidated Financial Statements for the year ended December 31, 2007. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2007 audited Consolidated Financial Statements included in TransCanada’s 2007 Annual Report. Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net earnings fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net earnings during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net earnings are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages,acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TransCanada is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies. TRANSCANADA [29 FIRST QUARTER REPORT 2008 2. Segmented Information Three months ended March 31 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 1,176 1,124 957 1,120 - - 2,133 2,244 Plant operating costs and other (399) (383) (298) (347) (1) (2) (698) (732) Commodity purchases resold - - (410) (571) - - (410) (571) Depreciation (254) (251) (42) (39) - - (296) (290) 523 490 207 163 (1) (2) 729 651 Financial charges and non-controlling interests (235) (217) - 1 (54) (49) (289) (265) Financial charges of joint ventures (11) (16) (5) (5) - - (16) (21) Interest income and other 32 13 1 3 6 15 39 31 Calpine bankruptcy settlements 279 - 279 - Writedown of Broadwater LNG project costs - - (41) - - - (41) - Income taxes (227) (115) (52) (56) 27 40 (252) (131) Net Income 361 155 110 106 (22) 4 449 265 Total Assets (unaudited - millions of dollars) March 31, 2008 December 31, 2007 Pipelines 22,429 22,024 Energy 7,171 7,037 Corporate 1,272 1,269 30,872 30,330 3. Share Capital In the three months ended March 31, 2008, TransCanada issued 1.4 million common shares under its Dividend Reinvestment and Share Purchase Plan (DRP). In accordance with the DRP, dividends were paid with common shares issued from treasury instead of cash dividend payments totalling $54 million. 4. Financial Instruments and Risk Management Natural Gas Inventory At March 31, 2008, $207 million of proprietary natural gas storage inventory was included in Inventories (December 31, 2007 - $190 million). Effective April 1, 2007, TransCanada began valuing its proprietary natural gas storage inventory at fair value, as measured by the one-month forward price for natural gas. The Company did not have any proprietary natural gas inventory prior to April 1, 2007. The change in fair value of proprietary natural gas inventory in the three months ended March 31, 2008 resulted in a gain of $59 million, which was recorded as an increase to Revenues and Inventory. The net change in fair value of natural gasforwardpurchase and sales contracts in first-quarter 2008 was a loss of $76 million (three months ended March 31, 2007 – loss of $3 million), which was recorded in Revenues. TRANSCANADA [30 FIRST QUARTER REPORT 2008 Derivative Financial Instruments Derivatives Hedging Net Investment in Foreign Operations Asset/(Liability) (unaudited) (millions of dollars) March 31, 2008 December 31, 2007 Notional or Notional or Fair Principal Fair Principal Value(1) Amount Value(1) Amount Derivative financial Instruments in hedging relationships U.S. dollar cross-currency swaps (maturing 2009 to 2014) 62 U.S. 450 77 U.S. 350 U.S. dollar forward foreign exchange contracts (maturing 2008 ) (36 ) U.S. 1,440 (4 ) U.S. 150 U.S. dollar options (maturing 2008 ) (1 ) U.S. 50 3 U.S. 600 25 U.S. 1,940 76 U.S. 1,100 (1) Fair values are equal to carrying values. Derivative Financial Instruments Summary Significant changes from December 31, 2007 for the Company’s derivative financial instruments are as follow: Natural Gas (unaudited) March 31,2008 December 31, 2007 Derivative Financial Instruments Held for Trading Fair Values(1) Assets $ 98 $ 43 Liabilities $ (149 ) $ (19 ) Volumes(2) Purchases 55 47 Sales 74 64 (1) Fair value is equal to the carrying value of these derivatives. Amounts are in millions of dollars. (2)Volumes for natural gas derivatives are in billion cubic feet. TRANSCANADA [31 FIRST QUARTER REPORT 2008 5. Employee Future Benefits The net benefit plan expense for the Company’s defined benefit pension plans and other post-employment benefit plans for the three months ended March 31, 2008 is as follows. Three months ended March 31 Pension Benefit Plans Other Benefit Plans (unaudited - millions of dollars) 2008 2007 2008 2007 Current service cost 13 11 - - Interest cost 19 17 2 1 Expected return on plan assets (23) (19) - - Amortization of transitional obligation related to regulated business - - - 1 Amortization of net actuarial loss 4 6 - 1 Amortization of past service costs 1 1 - - Net benefit cost recognized 14 16 2 3 6. Calpine Bankruptcy Settlements Certain subsidiaries of Calpine Corporation (Calpine) filed for bankruptcy protection in both Canada and the U.S. in 2005. Gas Transmission Northwest Corporation (GTNC) and Portlandreached agreements with Calpine for allowed unsecured claims in the Calpine bankruptcy. In February 2008, GTNC and Portland received initial distributions of 9.4 million shares and 6.1 million shares, respectively, which represented approximately 85 per cent of their agreed-for claims. These shares were subsequently sold into the open market for total pre-tax income of $279 million. 7. Writedown of Development Costs On March 24, 2008, the U.S. Federal Energy Regulatory Committee authorized the construction and operation of the Broadwater liquefied natural gas (LNG) project, subject to the conditions reflected in the authorization. On April 10, 2008, the New York State Department of State rejected a proposal to construct the Broadwater facility. As a result of this unfavourable decision, TransCanada wrote down $27 million after tax ($41 million pre-tax) of costs that had been previously capitalized for the Broadwater LNG project to March 31, 2008. 8. Commitments On March 31, 2008, TransCanada entered into an agreement with National Grid plc to acquire, for US$2.8 billion, 100 per cent of KeySpan–Ravenswood, LLC, which owns the Ravenswood Generating Facility in Queens, New York. The acquisition is expected to be financed in a manner that is consistent with TransCanada’s current capital structure. TransCanada welcomes questions from shareholders and potential investors. Please telephone: Investor Relations, at 1-800-361-6522 (Canada and U.S. Mainland) or direct dial David Moneta/Myles Dougan/Terry Hook at (403) 920-7911. The investor fax line is (403) 920-2457. Media Relations: Cecily Dobson/Shela Shapiro at (403) 920-7859 or 1-800-608-7859. Visit the TransCanada website at: http://www.transcanada.com
